539 F.2d 673
NEBRASKANS FOR INDEPENDENT BANKING, INC. et al., Appellants,v.The OMAHA NATIONAL BANK, a National Banking Association, Appellee.
No. 75-1109.
United States Court of Appeals,Eighth Circuit.
Aug. 4, 1976.

1
Before GIBSON, Chief Judge, and LAY, HEANEY, BRIGHT, ROSS, STEPHENSON, WEBSTER and HENLEY, Circuit Judges, en banc.

ORDER

2
Our en banc opinion in the above case filed February 3, 1976, 530 F.2d 755, is vacated and the cause remanded to the District Court for further proceedings in light of the Supreme Court's per curiam opinion, --- U.S. ----, 96 S. Ct. 2616, 48 L. Ed. 2d 658, dated June 7, 1976.